Citation Nr: 0510957	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 5, 1997 
for a grant of service connection for lumbar strain with disc 
disease and arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A review of the procedural history of this case shows that in 
March 1998 the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a low back disorder.  In May 1998 the RO 
denied the veteran's claim for a rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). The 
veteran timely appealed those decisions.  

In July 2000 the Board remanded the case for additional 
development. In a letter dated in December 2001, the veteran 
withdrew the issue of a rating in excess of 50 percent for 
PTSD; that issue is no longer in appellate status before the 
Board.  The January 2002 rating decision granted service 
connection for lumbar strain with disc disease and arthritis, 
evaluated as 60 percent disabling effective from June 5, 
1997.  A timely appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is important to note that on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002). This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances. VA has issued rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  

A review of the claims folder shows that the veteran has not 
been afforded notification regarding VCAA provisions in 
conjunction with his current claim on appeal, an effective 
date earlier than June 5, 1997 for service connection for 
lumbar strain with disc disease and arthritis. It is 
noteworthy that the record is also absent for VCAA notice 
regarding the claim for which the current appeal emanates, 
namely "whether new and material evidence had been received 
to reopen the claim of service connection for lumbar strain 
with disc disease and arthritis".  

Therefore, it appears that the case must be returned to the 
RO for issuance of an appropriate VCAA notice letter. 

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO should specifically inform the 
veteran of the information and evidence 
needed for a claim for an earlier 
effective date prior to June 5, 1997 for 
service connection for lumbar strain with 
disc disease and arthritis, to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2004). The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.    

2.  When the above action has been 
completed, the claims file should be 
reviewed by the RO. The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond. The 
claims file should then be returned to 
the Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

